Argued April 16, 1946.
Appellants in this case question the refusal of the court to entertain their claim for $41,116.77 seized by police officers on February 11, 1944, in a raid of the premises owned and occupied by Frank Prezioso. (His conviction of conducting a numbers lottery was affirmed in 157 Pa. Super. 80, 41 A.2d 350). Five days after the seizure, Christina Prezioso, his mother, petitioned the court for a return of the money to her, on her allegation that she was the owner of all of it. After hearing, her claim was refused. On appeal, that order was affirmed inPotter Title and Trust Company Petition, [substituted for petitioner, as administrator of her estate, on her death]157 Pa. Super. 254, 42 A.2d 456. The district attorney of Allegheny County filed his petition in the present proceeding, alleging that the above fund, when seized, was an integral part of the gambling operation conducted by Frank Prezioso, and prayed for an order of forfeiture as outlaw property. To this petition appellants filed their answer. On petition and answer the lower court adjudged the fund forfeited and directed its payment into the county treasury.
The propriety of a seizure may be attacked by an owner seeking to recover his property. Rosen v. Supt. Police Le Strange,120 Pa. Super. 59, 181 A. 797. *Page 145 
But regardless of whether statutory procedure was strictly complied with in this proceeding, appellants have no standing to question the order, for by their answer they admit that they are strangers to the fund and have no title to it. Their answer merely avers: "That the testimony at a hearing before this Honorable Court, given by Christina Prezioso, shows that the money actually belonged to her children, the claimants herein mentioned; that she was holding it for them, and that it was theirs after her death". The "hearing", to which they refer, was in the above proceeding brought by Christina Prezioso in which she asserted title to the fund. The order in that case, affirmed by this court, is a final determination that Christina Prezioso was not the owner of any of the money seized. That question is now res adjudicata. Appellants, therefore, who claim solely as her heirs, have no title to the fund and no appealable interest in the present proceeding.
Appeal dismissed.